Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 5/23/2022. Claims 1, 7, 9, 10 have been amended, claim 5 has been cancelled; and new claims 17-20 have been added. 
Currently claims 1-4, 6-20 are pending.
This Action is made Final. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 6, 9-14, 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2002/0063810.
Claims 1, 9: Nakajima discloses a display panel with a display substrate 3 (matrix board) [0061]
 comprising: 
(Fig. 2) a base substrate 2 (glass substrate) [0061]; 
(Figs. 1, 2) a signal line layer 5/4 (scanning lines 4 / data lines 5) and a pixel electrode layer 10 which are on one side of the base substrate 2 (plurality of parallel signal lines 5 are disposed on a glass substrate 2 in such a way that the scanning lines 4 and the signal lines 5 intersect with each other at substantially right angles) [0061] and are insulated (by planarization film 7) [0062] and spaced from each other - Note: the limitation “signal line” does not structurally distinguish a data line or scanning line (see claim 7). For purpose of examination, the limitation is considered as “signal or data line.”
 (Fig. 2) the signal line layer 5/4 includes a plurality of signal lines 5/4, the pixel electrode layer includes a plurality of pixel electrodes 10 arranged in an array; 
(Figs. 10) an orthographic projection of the pixel electrode 59 to the base substrate 52 overlaps an orthographic projection of at least one signal line 53 (scanning line) to the base substrate 2 [0006].
wherein the display substrate 51 (matrix board) [0006] further includes:
(Fig. 10) a transparent conductive layer 57 (auxiliary capacitor electrodes) [0006] between the pixel electrode layer 59 and the signal line layer 53 (scan line) [0006];
wherein the transparent conductive layer 57 includes a transparent conductive pattern (transparent material) [0006];
wherein the orthographic projection of the signal line 53 to the base substrate 52 is within an orthographic projection of the transparent conductive pattern 57 to the base substrate 52.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2-4, 6, 10-14, 17-20: Nakajima discloses: 
Claims 2, 11: (Fig. 1) the plurality of signal lines 5/4 includes data lines 5 [0061]; there is a first overlapping area 10/5 between the orthographic projection of the pixel electrode 10 to the base substrate 2 and an orthographic projection of each of two data lines 5/5 adjacent the pixel electrode to the base substrate 2 (left/right overlapping areas between pixel electrode 10 and two data lines 5/5; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066].
Claims 3, 12: (Fig. 1) the plurality of signal lines 5/4 includes gate lines 4; there is a second overlapping area 10/4 between the orthographic projection of the pixel electrode to the base substrate 2 and an orthographic projection of each of two gate lines 4/4 adjacent the pixel electrode to the base substrate 2 (up/down overlapping areas between pixel electrode 10 and two gate lines 4/4; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066].
Claims 4, 13: (Fig. 2) the first overlapping area 10/5 has a width d of 0.5-1.0 μm in a first direction (left/right overlapping areas between pixel electrode 10 and two data lines 5/5; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066]; the first direction is perpendicular to an extension direction of the data line 5 and parallel to the base substrate; the second overlapping area has a width d of 0.5-1.0 μm in a second direction (up/down overlapping areas between pixel electrode 10 and two gate lines 4/4; the width of the overlap between the pixel electrode 10 and each of the scanning line 4 and the signal line 5 is set to about 1 μm) [0066]; the second direction is perpendicular to an extension direction of the gate line 4 and parallel to the base substrate 2 (plurality of parallel signal lines 5 are disposed on a glass substrate 2 in such a way that the scanning lines 4 and the signal lines 5 intersect with each other at substantially right angles) [0061].
Claims 6, 14: (Figs. 1, 2) [0066] the plurality of signal lines includes data lines 5; an orthographic projection of the data line 5 to the base substrate 2 falls into the orthographic projection of the transparent conductive pattern 8 (forming auxiliary capacitor electrode) to the base substrate 2 [0063]; there is a third overlapping area (overlapping area between 10/8) between the orthographic projection of the pixel electrode 10 to the base substrate 2 (pixel electrode 10 with gap of 5 μm) and the orthographic projection of the transparent conductive pattern 8 to the base substrate 2 (auxiliary capacitor electrode 8 with gap of 6 μm); a width of the third overlapping area (overlapping area between 10/8) in a first direction is not less than 1.5 m (left/right overlapping areas of 1 μm each side, or 1 μm + 1 μm = 2 μm total); the first direction (X-direction) is perpendicular to an extension direction of the data line 5 and parallel to the base substrate.
Claim 10: (Fig. 10) [0006] the display substrate further includes: a common electrode 67 (opposed electrode); wherein the transparent conductive pattern 57 is electrically coupled with the common electrode 67 (a voltage substantially equal to that applied to the opposed electrode 67 is applied to the auxiliary capacitor electrode 57) [0013].
Claim 17, 19: (Fig. 10) the orthographic projection of the signal line 53 onto the base substrate 52 is fully enclosed by the orthographic projection of the transparent conductive pattern 57 onto the base substrate 52.
Claim 18, 20: (Fig. 10) an orthographic projection of a gap between two adjacent pixel electrodes 59/59 onto the base substrate is fully enclosed by the orthographic projection of the transparent conductive pattern 57 onto the base substrate 52.

Claims 7, 15: Nakajima discloses:
(Fig. 2) the plurality of signal lines includes data lines 5; the plurality of signal lines includes gate lines 4; an orthographic projection of the gate line 4 to the base substrate falls into the orthographic projection of the transparent conductive pattern 8 to the base substrate 2; there is a fourth overlapping area between the orthographic projection of the pixel electrode 10 to the base substrate 2 and the orthographic projection of the transparent conductive pattern 8 to the base substrate 2; 
Regarding the limitation “a width of the fourth overlapping area in a second direction is not less than 1.5 μm”: Nakajima discloses in (Fig. 2) [0066] a width of the fourth overlapping area is 6 μm – 5 μm = 1 μm; Nakajima discloses the claimed invention except for width of the fourth overlapping area is not less than 1.5 μm. It would have been an obvious matter of design choice to have a width of the fourth overlapping area is not less than 1.5 μm, since applicant has not disclosed that such limitation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Nakajima’s width of the fourth overlapping area.
(Fig. 2) the second direction (Y-direction) is perpendicular to an extension direction of the gate line 4 and parallel to the base substrate 2.


Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima US 2002/0063810 in view of Zhu et al. US 2019/0115410.
Claims 8,16: 
Zhu et al. teach
(Fig. 1) the transparent conductive pattern 3 (pattern 3 is made of transparent conductive materials) is a whole layer [0048].


Response to Arguments
5.	Applicant's arguments on 5/23/2022 have been considered but they are not persuasive due to new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871